DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species wherein (A) X and Y is (i) an ethylene linker, (B) D is (i) a carbazole ring or an indolocarbazole ring, (C) A is (ii) a dibenzofuran ring, an azadibenzofuran ring, or a diazadibenzofuran ring, and (D) the compound forms (ii) an intermolecular exciplex in the reply filed on 05/26/2022 is acknowledged.
Claims 1–25 read on the elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019, 10/23/2019, 01/18/2021, 08/25/2021, and 03/31/2022 have been considered by the examiner.

Claim Objections
Claims 7 and 24 are objected to because of the following informalities:
It is suggested for ease of reading that "an ethylene linker" in claims 7 and 24 be replaced with either "a divalent ethylene linker" or "an ethylenediyl linker".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 18, it is unclear if the "linker" recited in claims 1 and 18 must be the group X-Y or not rendering the claim indefinite.  The group "X-Y" following the recitation of "inker" is in parenthesis in each case and therefore may be read as optional.  It is unclear what other linker the claim could be referring to.  
For purposes of examination, "linker (X-Y)" will be read as "linker X-Y" in each case and therefore read as required.
Claims 2–17 and 19–25 are rejected as being dependent on indefinite claims 1 and 18, respectively.

Regarding claims 1 and 18, it is unclear what is encompassed by A and D in the claimed structure D-X-Y-A and what is considered a further substituent.  Claim 1 recites Formula (1) as D-X-Y-A, that "D and A each represent a substituent", and that "a structure in which a linking portion to a linker (X-Y) is replaced with a hydrogen atom is D-H" and "a structure in which a linking portion to the linker (X-Y) is replaced with a hydrogen atom is A-H."  However, claim 1 concludes with the limitation "the structure represented by Formula (1) may further have one or more substituents, a plurality of the substituents may be bonded to each other to form a ring structure…"  Are these further substituents part of D and A and therefore part of the D-H and A-H structures?  How does one know if portions of the structures in D and A are part of D and A for the purposes of the D-H and A-H structures and when they can be considered further substituents?
For purposes of examination, the claim will be interpreted such that the entire chemical structure bonded to -X-Y-A is D and the entire chemical structure bonded to -Y-X-D is A, such that there are no further substituents on D and A that are not included in the D-H and A-H structures.
Claims 2–17 and 19–25 are rejected as being dependent on indefinite claims 1 and 18, respectively.

Regarding claim 2 and 19, the claims recite "the ring structure represented by D in Formula (1) is a 5- or 6-membered aromatic hydrocarbon ring or heteroaromatic ring, and the compound contains three or more aforesaid ring structures…"  However, claims 1 and 18, from which claims 2 and 19 depend, respectively, recite "D has a number of ring structures in the range of 3 to 15, and each of the ring structures may be bonded or condensed to each other…" It is unclear if claims 2 and 19 require that at least one, at least three, or all of the 3 to 15 ring structures of D recited in claims 1 and 18, respectively, are a 5- or 6-membered aromatic hydrocarbon ring or heteroaromatic ring.
For purposes of examination, these claims will be interpreted such that at least one of the 3 to 15 ring structures of D is required to be a 5- or 6-membered aromatic hydrocarbon ring or heteroaromatic ring.

Regarding claims 5 and 22, claims 5 and 22 recite "wherein the substituted represented by A in Formula (1) is at least one selected from the group consisting of a pyridine ring,… and a benzene ring containing at least one selected from a cyano group, a trifluoromethyl group, and a halogen atom."  It is unclear if the clause "containing at least one selected from a cyano group, a trifluoromethyl group, and a halogen atom" is modifying only the "benzene ring" or all of the rings in the list.
For purposes of examination, this limitation will be interpreted such that only the benzene ring is required to contain at least one selected from a cyano group, a trifluoromethyl group, and a halogen atom.

Regarding claim 12, claim 12 recites the limitation "at least one of the light emitting layers" in lines 3–4.  There is insufficient antecedent basis for this limitation in the claim, because the claim only recites "a light emitting layer". 
For purposes of examination, "at least one of the light emitting layers" will be interpreted as referring to "the light emitting layer."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18–25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. CN-104725296-A ("Li-CN"), see machine translation ("Li-MT").
Regarding claims 18–25, Li discloses compounds 
    PNG
    media_image1.png
    187
    384
    media_image1.png
    Greyscale
(¶ [0342]) and 
    PNG
    media_image2.png
    133
    404
    media_image2.png
    Greyscale
(¶ [0352]).
The above compounds meet Formula (1) wherein:
	D represents a substituent (
    PNG
    media_image3.png
    130
    120
    media_image3.png
    Greyscale
) which has four ring structures total, three of which are condensed to each other, one 5-membered heteroaromatic ring and three 6-membered aromatic hydrocarbon rings, and which has a carbazole ring;
	A represents a substituent (
    PNG
    media_image4.png
    186
    253
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    120
    277
    media_image5.png
    Greyscale
) which has two ring structures having one 5-membered heteroaromatic ring and two 6-membered aromatic and heteroaromatic rings, which is a dibenzofuran ring, and which comprises three hetero atoms; and
	X represents a carbon atom which has a hydrogen atom, and Y represents a carbon which has a substituent (=O), such that X-Y forms an ethylene linker that has a substituent (
    PNG
    media_image6.png
    84
    96
    media_image6.png
    Greyscale
).
Li appears silent with respect to the property of: (A) provided that in the substituent represented by D, when a structure in which a linking portion to a linker (X-Y) is replaced with a hydrogen atom is D-H; and in the substituent represented by A, when a structure in which a linking portion to the linker (X-Y) is replaced with a hydrogen atom is A-H, D-H has a higher energy level of a highest occupied molecular orbital (HOMO) than A-H, and A-H has a lower energy level of a lowest unoccupied molecular orbital (LUMO) than D-H.
In the case of the first compound of Li shown above, D-H and A-H have the following structures:

    PNG
    media_image7.png
    131
    121
    media_image7.png
    Greyscale
		
    PNG
    media_image8.png
    186
    257
    media_image8.png
    Greyscale

D-H							A-H
In the case of the second compound of Li shown above, A-H and D-H have the following structures:

    PNG
    media_image7.png
    131
    121
    media_image7.png
    Greyscale
		
    PNG
    media_image9.png
    120
    278
    media_image9.png
    Greyscale

D-H							A-H
The instant specification recites that examples of suitable D groups include a carbazole ring (see ¶ [0089] of the instant specification) and teaches compounds wherein D comprises a dibenzofuran ring including E-1 (page 15 of the instant specification), and recites that examples of suitable A groups include a dibenzofuran ring (¶ [0092]) and teaches compounds wherein A comprises a dibenzofuran ring including E-18 (page 17 of the instant specification).  Since Li teaches the D substituent comprising a carbazole ring and the A substituent comprising a dibenzofuran ring, the same structure as disclosed by the Applicant, the property of D-H has a higher energy level of a highest occupied molecular orbital (HOMO) than A-H, and A-H has a lower energy level of a lowest unoccupied molecular orbital (LUMO) than D-H, is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
The compounds of Li shown above meet claims 18–25.
Regarding claim 25, it is noted that wherein a ring is formed by bonding the substituents on X and Y to each other is not required to be present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–25 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. WO-2016129672-A1, see US-20180037546-A1 for English language equivalent ("Sugino").
It is noted that WO-2016129672-A1 cited on the IDS of 07/12/2019.
Regarding claims 1–8 and 10–25, Sugino teaches An organic electroluminescent element comprising at least an organic layer interposed between an anode and a cathode, the organic layer containing at least a light emitting layer (¶ [0013]), wherein the organic layer comprising a compound of one of formulae (1) to (4) (¶ [0014]), wherein the organic layer containing an aromatic heterocyclic derivative is a light emitting layer (¶ [0059]), wherein the light emitting layer further contains a host compound (¶ [0062]), wherein the light emitting layer contains a phosphorescence emitting compound (¶ [0061]).  Sugino teaches an organic electroluminescent element comprising the compound of one of formulae (1) to (4) has high emission efficiency, a long emission lifetime, and a small deterioration with time when used even under a high-temperature condition (¶ [0063]).  Sugino teaches specific examples of the compound of the general formula including Compound 1 (page 18) of formula (A1) 
    PNG
    media_image10.png
    181
    274
    media_image10.png
    Greyscale
 (¶ [0163]):

    PNG
    media_image11.png
    296
    843
    media_image11.png
    Greyscale

Sugino differs from the claims compound in that it does not specifically teach a compound as above wherein L1 is an ethylene linker –(CH2)2–.  However, Sugino teaches that L1 preferably represents a single bond, a phenylene group, a biphenylene group, or an alkylene group having 2 carbon atoms or less and that this will result in obtaining an effect of improved thermal stability due to the increase of Tg (glass transition temperature) (¶ [0081]). Sugino teaches exemplary devices wherein the alkylene linker has two carbons including compound 75 (page 26).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make L1 a single bond, a phenylene group, a biphenylene group, or an alkylene group having 2 carbon atoms or less, based on the teaching of Sugino.  The motivation for doing so would have been to obtain an effect of improved thermal stability due to the increase of Tg (glass transition temperature), as taught by Sugino.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select an alkylene group having 2 carbon atoms because it would have been choosing one out of five from the list of specific linkers that obtain an effect of improved thermal stability due to the increase of Tg (glass transition temperature), which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the light emitting layer of the device of Sugino and possessing the benefits taught by Sugino.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the formula (A1) having the benefits as described above taught by Sugino in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The device comprising the modified compound of Sugino meets claims 1–25.
The organic electroluminescent device displays light and is therefore a display device and a lighting device.
The modified compound of Sugino has the structure: 
    PNG
    media_image12.png
    396
    702
    media_image12.png
    Greyscale
 and is a compound of the claimed Formula (1) wherein: 
	D represents a substituent (
    PNG
    media_image13.png
    210
    262
    media_image13.png
    Greyscale
) which has four ring structures total, three of which are condensed to each other, one 5-membered heteroaromatic ring and three 6-membered aromatic hydrocarbon rings, and which has a carbazole ring;
	A represents a substituent (
    PNG
    media_image14.png
    385
    429
    media_image14.png
    Greyscale
 ) which has one ring structure having one 5-membered heteroaromatic ring, one 6-membered heteroaromatic ring, and five 6-membered aromatic and heteroaromatic rings, which is a dibenzofuran ring, and which comprises three hetero atoms; and
	X and Y each represents a carbon atom which has a hydrogen atom, such that X-Y forms an ethylene linker.
Sugino appears silent with respect to the property of: (A) provided that in the substituent represented by D, when a structure in which a linking portion to a linker (X-Y) is replaced with a hydrogen atom is D-H; and in the substituent represented by A, when a structure in which a linking portion to the linker (X-Y) is replaced with a hydrogen atom is A-H, D-H has a higher energy level of a highest occupied molecular orbital (HOMO) than A-H, and A-H has a lower energy level of a lowest unoccupied molecular orbital (LUMO) than D-H.
In the modified compound of Sugino, shown above, D-H and A-H have the following structures:

    PNG
    media_image15.png
    208
    264
    media_image15.png
    Greyscale
		
    PNG
    media_image16.png
    383
    432
    media_image16.png
    Greyscale

D-H							A-H
The instant specification recites that examples of suitable D groups include a carbazole ring (see ¶ [0089] of the instant specification) and teaches compounds wherein D comprises a dibenzofuran ring including E-1 (page 15 of the instant specification). The instant specification recites that examples of suitable A groups include a dibenzofuran ring, a triazine ring, and combinations of these (¶ [0092]) and teaches compounds wherein A comprises a dibenzofuran ring including E-18 (page 17 of the instant specification) and wherein A comprises a triazine ring including E-1 (page 15 of the instant specification).  Since Sugino teaches the D substituent comprising a carbazole ring and the A substituent comprising a dibenzofuran ring and a triazine ring, the same structure as disclosed by the Applicant, the property of D-H has a higher energy level of a highest occupied molecular orbital (HOMO) than A-H, and A-H has a lower energy level of a lowest unoccupied molecular orbital (LUMO) than D-H, is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 9, Sugino appears silent with respect to the property of the modified compound is a light emitting material.
The instant specification recites that the compound having a structure represented by Formula (1) may be used as a light emitting material (¶ [0137]).  Since Sugino teaches a compound of the claimed Formula (1), the same structure as disclosed by the Applicant, the property of the modified compound is a light emitting material is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claims 8 and 25, it is noted that wherein a ring is formed by bonding the substituents on X and Y to each other is not required to be present.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786